DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/28/2022 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1, 3-9 and 11-15 under AIA  35 U.S.C. 103  have been fully considered but they are not persuasive. Therefore the rejections of claims 1, 3-9 and 11-15 are maintained. 
	Applicant argues that the combination of Frusina, Kelder, and Hedge does not disclose “generating captured content and a representation of the captured content within a camera at a same time as capturing the content; communicating at least one of audio for an operator of the camera and control information for the camera over the second network path”. 
	Examiner respectfully disagrees. 
	Kelder discloses, see para. 0093, when a high-resolution image file includes a low-resolution thumbnail image(s) of the captured image, generation module 906 can extract the low-resolution thumbnail image, and create a new file containing the thumbnail image(s). In some cases, the compression and/or reduction algorithm is automatically applied by capture device 102, while in other cases it can be manually selected by a user. Further, generating a low-resolution image file can be triggered automatically or manually by any suitable event, such as upon capturing a high-resolution image. Therefore the high-resolution images and the low-resolution thumbnail images can be generated at the same time frame and stored in the high-resolution image file).
	Hedge discloses communicating at least one of audio for an operator of the camera and control information for the camera over the second network path (Hedge, para. 0032, transmitting audio or text instructions to a camera operator and/or other communications techniques over a communication path/channel). 
	New claim 16 is rejected as described below. 

Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.
5.	Claims 1, 3, 5-9, and 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Frusina et al. (WIPO Publication WO2018023199, 02-2018 PCT/GB2020/050118, hereinafter Frusina) in view of Kelder et al. (US Publication 2015/0341559, hereinafter Kelder), and further in view of Hedge et al. (US Publication 2018/0262659, hereinafter Hedge). 
Regarding claim 1, Frusina discloses a method of providing edited media content comprising: 
generating captured content and a representation of the captured content, the representation of the captured content having a smaller size than the captured content, wherein the content is captured using a camera (Frusina, fig. 5B, capture live source with cameras; para. 0007, the captured live source is divided into a low-resolution preview stream and a high-resolution pre-processed stream);
providing the captured content over a first network path across a network and the representation of the captured content over a second network path across the network, the first and second network paths being different network slices such that the first network path has a higher latency and a higher bandwidth than the second network path (Frusina, para. 0009 and 0013, the preview stream may be transmitted across a prioritized low latency network connection/path of a communication network to initiate processing of the preview data to generate sets of processing instructions; the pre-process stream may be transmitted across a slower high throughput connection/path of a communication network); 
generating an edited version of the received representation of the captured content (Fursina, para. 0009, process the preview stream to generate an edited preview stream and sets of processing instructions); 
providing an edited version of the captured content, the editing of the captured content being based on the editing of the representation of the captured content (Frusina, para’s 0011-0012, pre-processed stream may be processed to provide an output processed stream using the sets of processing instructions performed on the preview stream).
Frusina does not explicitly disclose:
generating captured content and a representation of the captured content within the camera at a same time as capturing the content;
 communicating at least one of audio for an operator of the camera and control information for the camera over the second network path which is used to communicate the representation of the captured content.
Kelder discloses generating captured content and a representation of the captured content within the camera at a same time as capturing the content (Kelder, para’s 0092 and 0093, thumbnail file 904 is a low-resolution image of an associated high resolution image (e.g. image file 902). Due to the lesser detail, the resultant data size of a thumbnail image is lower than a corresponding high-resolution image file. Subsequently, the transfer time of a low-resolution image file can be less than the corresponding high-resolution image file. Generating a low-resolution image file can be triggered automatically or manually by any suitable event, such as upon capturing a high resolution image, upon identifying a connection between a capture/sending device and the processing/receiving device is established, upon determining the connection between devices has a bandwidth below predefined threshold, upon request from a receiving device, upon receipt of user input through selectable controls, and so forth; para. 0093, when a high-resolution image file includes a low-resolution thumbnail image(s) of the captured image, generation module 906 can extract the low-resolution thumbnail image, and create a new file containing the thumbnail image(s). In some cases, the compression and/or reduction algorithm is automatically applied by capture device 102, while in other cases it can be manually selected by a user. Further, generating a low-resolution image file can be triggered automatically or manually by any suitable event, such as upon capturing a high-resolution image. Therefore the high-resolution images and the low-resolution thumbnail images can be generated at the same time frame and stored in the high-resolution image file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kelder’s features into Frusina’s invention for enhancing speed and performance of video production.  
Frusina-Kelder discloses a second network path which is used to communicate the representation of the captured content over the network, as described above (see Frusina, para. 0009 and 0013, the preview stream may be transmitted across a prioritized low latency network connection/path to initiate processing of the preview data and generating sets of processing/editing instructions), but does not explicitly disclose communicating at least one of audio for an operator of the camera and control information for the camera over the second network path. 
Hedge discloses communicating at least one of audio for an operator of the camera and control information for the camera over the second network path (Hedge, para. 0032, transmitting audio or text instructions to a camera operator and/or other communications techniques over a communication path/channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hedge’s features into Frusina-Kelder’s invention for effectively controlling a camera’s operation by communicating with the camera’s operator using a channel/path of a communication network. 

Regarding claim 3, Frusina-Kelder-Hedge discloses the method according to claim 1, comprising providing metadata with both the captured content and the representation of the captured content, the metadata being used to associate the captured content with the corresponding representation of the captured content (see Kelder, para. 00091, provide metadata and date and timestamps that associated the captured image with the representation of the captured content. Note: this feature is well-known in the art as evidenced by Calveley et al. (WIPO Publication PCT/NZ2018/050143 10-2018, corresponding to US Publication 2021/0311910), para. 0276, providing metadata that associates first version file with second version file).
The motivation to combine the references and obviousness arguments are the same as claim 1.
 
Regarding claim 5, Frusina-Kelder-Hedge discloses the method according to claim 1, comprising: creating editing instructions when generating the edited version of the received representation of the content; and editing the captured content on the basis of the created editing instructions (Fursina, para. 0009, process the preview stream to generate an edited preview stream and the sets of processing instructions; para’s 0011-0012, pre-processed stream may be processed to provide an output processed stream using the sets of processing instructions performed on the preview stream). 

Regarding claim 6, Frusina-Kelder-Hedge discloses the method according to claim 1, wherein the creating editing instructions is performed on edge computing (creating editing instructions on edge computing is seen as off-loading the generation of processing functions to a high capacity and dedicated remote resource or channel is well known in the art as is also disclosed in Frusina (see para. 0045, the generation of processing/edit instructions is performed across a chain of cloud computing resources).

Regarding claim 7, Frusina-Kelder-Hedge discloses the method according to claim 1, wherein either one or both of the first and second network paths are across a telecommunications network (Frusina, para. 0009 and 0013, the preview stream may be transmitted across a prioritized low latency connection/path of a telecommunication network; the pre-process stream may be transmitted across a slower high throughput connection/path of a telecommunication network--).

Regarding claims 8, 9, 11 and 13-15, these claims comprise limitations substantially the same as claims 1, 3, and 5-7; therefore, they are rejected for the same rationale. Frusina-Kelder-Hedge further disclose circuitry and computer-readable storage medium (see Kelder, para’s 0036 and 0045, processing circuit and computer-readable storage medium).

6.	Claims 4 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Frusina-Kelder-Hedge, as applied to claims 1 and 9 above, in view of in view of Tang (US Publication 2020/0196195). 
Regarding claim 4, Frusina-Kelder-Hedge discloses the method according to claim 1, comprising:
	storing the captured content before providing the captured content over the first network path; providing the representation of the captured content over the second network path (see Frusina, para. 0009-0020 and in claim 1 above).
	Frusina-Kelder further discloses wherein the receipt of corresponding frames of the lower quality preview stream occurs ahead of the receipt of corresponding frames of the high quality pre-processed stream, and wherein processing and editing the lower quality preview stream are based on monitored network characteristics, such that processing and editing is performed within a duration of delay between transmissions on the higher quality content stream relative to the lower quality preview stream (see Frusina, para’s 0046 and 0050). The disclosure above indicates that transmission of the high quality pre-processed stream on the first network path occurs after transmission of the low quality preview stream on the second network path.  
However, Frusina-Kelder is silent as to receive a release signal over the second network path; and in response to the release signal, provide the captured content over the first network path.
	Tang discloses receive a release signal over the second network path; and in response to the release signal, provide the captured content over the first network path (Tang, para’s 0064 and 0065, after releasing the relationship between the first logical channel and the second logical channel, the second logical channel may be used to transmit data “high quality stream” different from data of the first logical channel “low quality stream”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tang’s technique into Frusina-Kelder’s invention for providing means for synchronization of media content transmission over multiple communication links.
	Regarding claim 12, this claim comprises limitations substantially the same as claim 4; therefore, it is rejected for the same rationale.

7.	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Frusina-Kelder-Hedge, as applied to claim 1 above, in view of in view of Nishino et al. (US Publication 2020/0162794, hereinafter Nishino). 
Regarding claim 16, Frusina-Kelder-Hedge discloses the method according to claim 1.
	Frusina-Kelder does not explicitly disclose but Nishino discloses wherein the representation of the captured content that is generated within the camera at the same time as capturing the content is generated independently from the captured content (Nishino, para’s 0128-0131, FIG. 4 illustrates camera 1 as data transmitting apparatuse that execute data transmission processes through the network 30 illustrated in FIG. 1. For example, camera 1 transmits a 4K uncompressed video, and also transmits an HD compressed video. That is, camera 1 captures a 4K video, generates video signals at two different resolutions, 4K uncompressed video signals and HD compressed video based on the captured 4K video, and transmits these two types of video signals to one or multiple receiving apparatuses via the network 30. This disclosure indicates that the 4K uncompressed video signals and the HD compressed video are generated independently of each other).  

Consideration of Reference/Prior Art
8.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484